Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al (10,812,698).
Consider claim 21, Zhou et al teach a mobile terminal (Fig. 1; col. 3 lines 38-49) comprising: a first housing defining an accommodation space therein and having an opening defined therein in communication with the outside (Fig. 1; opening 10); a camera configured to obtain image information (Fig. 1-3; camera module 4); and a driving unit (Fig. 1-3, driving structure 1) configured to insert or withdraw the camera through the opening (Fig. 1-3; col. 4 lines 3-10; “the camera module 4 can be arranged inside of the device body 100 to obtain relatively better waterproof and dust-proof performance”), wherein the camera includes: a shaft member elongated in a first direction which is an insertion or withdrawal direction of the camera, and an actuator configured to drive the shaft member along the first direction, a connection member connecting the camera and the shaft member (col. 4 lines 17-49), wherein the connection member includes: a first member fixed to the shaft member and moving in the first direction along a guide protruding inward in a vicinity of the opening; and a second member fixed to the camera and rotatably connected to the first member, wherein the first member (screw rod) includes a plurality of grooves along a rotation direction of the second member, and wherein the second member includes a protrusion protruding in a radial direction and rotationally driven so as to be engaged with one of the plurality of grooves (col. 4 lines 17-49).
Consider claim 22, Zhou et al teach wherein the connection member includes: a first cam having a first end fixed to the camera and protruding in a radial direction; and a cam guide fixed to the first housing and guiding the protrusion such that the cam rotates when the camera is inserted or withdrawn (col. 5 lines 16-23, lines 37-50).
Consider claim 23, Zhou et al teach further comprising: a spring connecting a second end of the cam to the shaft member (Fig. 6-7; col. 7 lines 7).
Allowable Subject Matter
Claims 1-2 and 7-20 are allowed. 
Response to Arguments
Applicant's arguments filed 7/20/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that “the traditional screw groove in Zhou et al. does not correspond to the first member including a plurality of grooves along a rotation direction of the second member, and the second member includes a protrusion protruding in a radial direction and rotationally driven so as to be engaged with one of the plurality of grooves, as recited in new claim 21”.  Accordingly, the examiner respectfully disagrees with applicant assertion. During patent examination, the pending claims are given their broadest reasonable interpretation consistent with the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim simply recite “the first member including a plurality of grooves along a rotation direction of the second member, and the second member includes a protrusion protruding in a radial direction and rotationally driven so as to be engaged with one of the plurality of grooves”. The screw rod taught in Zhou et al is screw rod that “threaded” to rotate in a radial direction through the threaded nut structure. Thus, the threads on the rod and the nut structure both has grooves and protrusions and therefore reasonably teaches the claimed limitation as recited. Therefore, the teaching of Zhou et al reasonably read on the claimed features as presented. 
Furthermore, Fig. 11 and par. 0135 of applicant specification appears to disclose such threaded rod member. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
September 24, 2022